 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9    JACK JAMES GONZALES,                                Case No. 1:18-cv-01637-SKO

10                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO PROCEED IN
11               v.                                       FORMA PAUPERIS

12                                                        (Doc. 3)
      NANCY A. BERRYHILL,
13    Acting Commissioner of Social Security,
14                   Defendant.
      _____________________________________/
15

16

17          Plaintiff Jack James Gonzales filed a complaint on November 21, 2018, and an application

18 to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 on November 28, 2018. (Docs. 1, 3.)

19 Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

22          2.        The Clerk of Court is DIRECTED to issue a summons; and

23          3.        The United States Marshal is DIRECTED to serve a copy of the complaint,

24                    summons, and this order upon the defendant as directed by the plaintiff.

25
     IT IS SO ORDERED.
26
27 Dated:        November 29, 2018                                /s/   Sheila K. Oberto         .
                                                        UNITED STATES MAGISTRATE JUDGE
28
